FARRELL, Associate Judge,
concurring.
I agree with the court that the “primary factors” set forth in Tibbs favor an award of separate maintenance here. I also agree that “the level of conduct necessary to justify a spouse’s departure from the marital residence has necessarily changed by reason of the adoption in this jurisdiction of ‘no fault’ divorces.” Ante at 670. See Bernard v. Bernard, 730 A.2d 663, 666 & n.9 (D.C. 1999). Finally, I agree that the evidence is unmistakable that the At-kinsons had “grown apart” — irretrievably — “and that appellant wife left the marital residence after the marriage itself had become lifeless for her.” Ante at 671.
That is enough to require reversal and remand for determination of an award of separate maintenance. I do not join the court’s conclusion that Dr. Atkinson engaged in “a mosaic of conduct [toward Mrs. Atkinson] ... tantamount to emotional abuse, cruelty and intimidation” or that he “threaten[ed] physical abuse” or “continually humiliated and degraded her ... in front of others.” Ante at 670. These factual findings — and essentially they are that — run largely contrary to the facts as found by the trial judge sitting as trier of fact. The judge heard Mrs. Atkinson’s testimony and rejected these characterizations of the husband’s behavior, partly no doubt because of the uncorroborated nature of many of her assertions. It is not disputed that there had been episodes of physical violence during the long course of the marriage but, as the judge found, none during the most recent five year period when the couple continued to five together.1
*672Describing Dr. Atkinson’s behavior as this court does is both unfair to him — in light of the trial court’s evaluation of the conduct — and unnecessary in a legal system in which separate maintenance has become essentially a preliminary stage of proceedings culminating in divorce, support, and property settlement all nearly free of considerations of fault. See Br. for Amicus at 6-7 (noting that “[e]ven if the suit for separate maintenance proceeds separately from the divorce proceeding, it is likely that the separate maintenance
proceeding will be strategically tied to the divorce by attorneys and clients on both sides”). We should not feel obliged to shoehorn the evidence into a framework of “physical abuse” and “mental cruelty” superannuated by the change in our statutory law.

. Dr. Atkinson’s brief sets forth the evidence of purported violence, threats, and harassment in the light most favorable to the judge’s findings, as follows:
At trial, Mr. Atkinson testified to an incident in April 1997 at the TATA Boutique in which she claimed that Dr. Atkinson placed his hands around, a pair of scissors in such a way as to upset her and make her feel threatened. However, two individuals who were present at the boutique on this occasion testified that they heard no raised *672voices, screaming or crying, that Ms. Atkinson was upset because Dr. Atkinson did not allow her to take items out of the store, that Ms. Atkinson made no mention of anything unusual having taken place upstairs and gave no indication that she felt threatened, and that Ms. Atkinson left the store with a smile and seemed to be in no hurry to leave.
Ms. Atkinson is a long-time resident of the District of Columbia and has family and friends in the D.C. area. However, there is no evidence in the record that she ever related details of Dr. Atkinson’s behavior towards her to family or friends and none of her testimony in this regard was corroborated by any third party witnesses. In fact, witnesses presented by Dr. Atkinson at trial testified to the contrary. Ms. Ellen McNeal, who has known the Atkinsons for many years and who has worked at the TATA Boutique since the summer of 1996 described the couple as "beautiful” and their interaction with each other as “pleasantness.” Ms. McNeal testified that Ms. Atkinson never verbalized any fear of Dr. Atkinson or complained that he was harassing her, that she never saw bruises or scars on Ms. Atkinson, and that she never saw Dr. Atkinson raise his fist to Ms. Atkinson, come up to her, hover over her or exhibit any behavior towards his wife which Ms. McNeal would characterize as humiliating.
Mr. Blaine White, who has known the Atkinsons well and seen them regularly since, he started dating one of Dr. Atkinson’s daughters in 1989, testified that he never saw bruises, scars or marks on Ms. Atkinson and never heard her complain about humiliation or harassment from her husband. He further testified that he knows members of both parties' families and has socialized with the family on holiday occasions as well as on other regular occasions. He stated that he has never seen or known of situations where Dr. Atkinson prevented Ms. Atkinson from seeing her family or friends and has never received any indication from people whom he had met through Ms. Atkinson that they ever felt that they were not welcome or not wanted at the Atkinson home.